Citation Nr: 0524672	
Decision Date: 09/09/05    Archive Date: 09/21/05	

DOCKET NO.  02-09 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
skin disorder.



WITNESSES AT HEARINGS ON APPEAL

The veteran and spouse



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from March 1966 to March 
1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  A hearing was held 
before the undersigned in January 2003, and the case was 
remanded by the Board in April 2003 for additional 
development.  The veteran requested and was granted another 
hearing before the undersigned in September 2004.  In 
November 2004, the Board found that the veteran's psychiatric 
and skin disorders were not a single disability entity, and 
granted a separate compensable evaluation for anxiety, and 
remanded the issue of an increased rating for the veteran's 
skin disorder for additional development.  That development 
has been completed and the case is now ready for appellate 
review.  See Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran's skin disorder involves 36 percent of his 
body, 15 percent of the exposed part of his body, and he is 
shown to use periodic steroidal treatment, but at no time 
during the pendency of the appeal is the veteran shown to 
need corticosteroids or immunosuppressive drugs on a constant 
or near-constant basis, 

3.  The veteran's skin disability does not involve visible or 
palpable tissue loss, gross distortion or asymmetry of two 
features or paired sets of features, nor does it have four or 
five characteristics of disfigurement.  




CONCLUSION OF LAW

At no time during the pendency of this appeal has the 
criteria for an evaluation in excess of 30 percent for the 
veteran's skin disorder been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.118, Diagnostic Codes 7800, 7806 (2001), Diagnostic 
Codes 7800, 7806 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA provides that VA will notify claimants of the 
evidence necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

A review of the claims folder reveals that the veteran was 
provided formal VCAA notice in May 2001, prior to the 
issuance of the initial adverse rating decision now on appeal 
from June 2001.  This notification informed the veteran of 
the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and requested that he submit any 
relevant evidence he might have in his possession.  The 
veteran was again provided VCAA notice in July 2003.  

During the lengthy pendency of this appeal, it is apparent 
that all known available records of the veteran's treatment 
for a skin disorder have been collected for review.  The 
veteran has been provided multiple VA examinations which are 
adequate for rating purposes.  The claim was most recently 
remanded by the Board in November 2004, for an examination 
which specifically addressed the newly adopted criteria for 
evaluating skin disorders at 38 C.F.R. § 4.118.  The veteran 
was provided two hearings before the undersigned.  The 
veteran does not contend, nor does the evidence on file 
suggest that any additional relevant evidence remains 
outstanding which has not been collected for review.  In May 
2005, the veteran specifically requested that his appeal be 
forwarded directly to the Board for disposition without 
further delay.  The Board finds that VCAA and the duties to 
assist and notify have been satisfied in this appeal.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.

During the pendency of the veteran's claim, VA's regulations 
dealing with rating skin disabilities at 38 C.F.R. § 4.18, 
were amended.  Prior to August 30, 2002, disfigurement of the 
head, face or neck warranted a noncompensable evaluation if 
slight, a 10 percent evaluation if moderate, a 30 percent 
evaluation if severe, especially if producing a marked and 
unsightly deformity of the eyelids, lips or auricles, and a 
50 percent evaluation if disfigurement was complete or 
exceptionally repugnant of one side of the face or marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.

Prior to August 30, 2002, the general rating criteria for 
evaluating most skin disorders (therein classified as eczema 
but used for many different skin disorders) warranted a 
noncompensable evaluation with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent evaluation was warranted with 
exfoliation, exudation or itching if involving an exposed 
surface or extensive area.  A 30 percent evaluation was 
warranted with exudation or itching constant, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
was warranted with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
resulting in exceptionally repugnant disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7806.  

Effective August 30, 2002, disfigurement of the head, face, 
or neck required 1 of the 8 characteristics of disfigurement 
to warrant a 10 percent evaluation.  A 30 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features or with 2 or 3 characteristics of disfigurement.  A 
50 percent evaluation is warranted with visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features, or with 4 or 5 
characteristics of disfigurement.  These characteristics of 
disfigurement are:  A scar more than 5 inches in length; at 
least 1/4 wide; surface contour of scar elevated or 
depressed; scar adherent to underlying tissue; skin hypo or 
hyperpigmented in an area exceeding 6-square inches; skin 
texture abnormal; underlying soft tissue missing in an area 
exceeding 6-square inches; skin indurated and inflexible in 
an area exceeding 6-square inches.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.

Effective August 30, 2002, dermatitis warrants a 
noncompensable evaluation if involving less than 5 percent of 
the entire body or less than 5 percent of the exposed areas 
affected and no more than topical therapy required during the 
past 12 months.  A 10 percent evaluation is warranted with at 
least 5 percent but less than 20 percent of the entire body 
or of the exposed areas affected or, intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for total duration of less than 6 weeks during 
the past 12-month period.  A 30 percent evaluation is 
warranted when 20 to 40 percent of the entire body or of the 
exposed areas are affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent evaluation is 
warranted when more than 40 percent of the entire body or of 
the exposed areas affected, or constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Analysis:  In January 2001, the veteran was provided a VA 
dermatological examination.  This examination revealed that 
the veteran had in the past used a topical steroid but that 
this had resulted in increased itching and red bumps and 
therefore had been discontinued.  He had been on Tetracycline 
and another topical cream (perhaps MetroGel).  He had only 
occasional itching and the most prominent concern was the 
persistent erythema.  The veteran denied symptoms of 
flushing, dizziness or sweating.  A general redness seemed to 
be a persistent phenomenon.  His problem often became more 
noticeable when he was stressed or in warm weather, and could 
be brought on by alcohol, or spicy foods and especially with 
exposure to sunlight.  Examination of the scalp, face, ears 
and neck revealed a marked decrease in the bright erythema 
which the veteran previously had shown in October.  There was 
a ruddy baseline erythema but no papules or pustules and no 
sebaceous hyperplasia of the nose.  At this time, the veteran 
was to continue with Tetracycline, MetroGel twice a day, and 
discontinue Doxepin (an antidepressant).

In June 2001, the veteran was provided a VA dermatological 
examination.  His history of dermatitis during service was 
discussed.  It was necessary for the veteran to avoid 
exposure to direct sunlight, and to dress appropriately when 
outside.  The skin was reported as easily irritated by the 
sun and also when exposed to anything with tar or asphalt.  
There had been a past diagnosis of "poikiloderma of 
Civatte."  Two biopsies later resulted in a diagnosis of 
"dermatopathology."  There had been a diagnosis of 
"acantholytic acanthoma of the back."  Multiple other 
diagnoses had been provided including actinic keratosis and 
irritate seborrheic keratosis.  Past airborne allergen and 
food skin testing was negative.  It was reported that grease, 
chemicals, dust or being in a garage might trigger symptoms.  
The veteran also reported being sensitive to soaps, shampoos, 
paint, and fertilizer, in addition to the sun.  

This examiner noted prior clinical findings that the 
veteran's use of a topical steroid had complicated, rather 
than improved his skin condition.  The veteran continued to 
use Tetracycline, Doxepin, MetroGel and Elocon, and a special 
shampoo.  The veteran reported that with the help of these 
medications, his itching was controlled.  He was able to 
sleep at night.  Examination revealed that in the area of the 
veteran's balding hair, the scalp, at the vertex, was smooth 
and shiny and erythematous without any visible crusting or 
scaling.  There was no ulceration, no skin thickening and no 
appreciable rash.  The skin of the face was ruddy, not a 
bright erythema, and there was no appreciable visible or 
palpable rashes, papules or pustules.  In the neck area there 
was occasional rough reddish spots which were subjectively 
pruritic with occasional superficial vascular pinkish 
telangiectasias, which blanched on local pressure, and on the 
upper anterior chest and upper posterior back and both arms.  
There were occasional papular eruptions on both arms.  There 
was no sign of any inflammation.  This physician wrote that 
there was no ulceration, no exfoliation or crusting, or any 
repugnant looking skin condition noted.  This physician also 
noted that the veteran's chronic skin condition affected his 
lifestyle and activities of daily living.  

The veteran was most recently examined by a VA dermatologist 
in March 2005.  The claims folder as available and reviewed 
by the physician.  The veteran again reported his history of 
dermatitis, and indicated that he had to avoid sunlight and 
other exposures like fresh asphalt, or the smell of tar or 
paint or other chemicals.  The affected areas were the face, 
neck, anterior and posterior chest, and the upper part of 
both arms and occasionally the hands.  The skin rashes did 
not affect the medial area of both arms, the axillary area of 
the chest, or the lower trunk below the waist and lower 
extremities.  

His current medications for the past three to four years were 
Tetracycline twice a day, Doxepin one a day, a MetroGel cream 
twice a day, and an "occasional application of Elocon."  He 
said that the application of MetroGel or Elocon, as needed, 
promptly improved his skin condition in a matter of a few 
hours.  He always used sunscreen.  Tetracycline was known to 
cause sun sensitivity as one side effect, but the veteran 
said this antibiotic was overall very beneficial for him and 
made his skin better.  He had in the past used a Topicort 
cream to his scalp.  "He has not used any systemic 
medications by mouth or injectable, except the oral 
Tetracycline and Doxepin."  He had never used oral steroids 
or injectable steroids or any Chemotherapeutic agents.  He 
reported having occasional flare-ups for no specific reason.  
There had been no debilitating episodes of flare-ups, 
however.  He said he had spells of burning and itching and he 
became beet red when out in the sun, which he tried to avoid.  
He had not had any swelling, blistering or skin breaks, skin 
sores or any ulceration.  He does not scratch.  The skin 
symptom is the occasional itching and feeling hot on the skin 
when it is red when he has been exposed to the offending 
conditions in the environment.  There was no impairment of 
function of the skin.  He perspired appropriately.  He did 
not think or feel that his skin was dry.  There was no 
history of hyperhidrosis or anhidrosis.  He had not seen any 
scaling of the skin.  The skin condition is and had always 
been an erythema with occasional reddish tiny papular 
eruptions.

This examination revealed a reddish, slightly raised smooth 
skin on the scalp, but with no scaling, scabs, inflammation 
or swelling.  The face showed mild redness from the forehead 
to the chin, and the areas over the angle of the mandible on 
both sides the skin was redder.  There was no appreciable 
discrete rash, no papules, no pustules, no visible acne 
eruption, and no visible swelling.  The neck was slightly 
redder than the face and there were occasional small papular 
skin eruptions on the neck and right shoulder.  Hair on the 
chest had no folliculitis.  The chest had reddish 
discoloration with the occasional tiny red papular conditions 
localized in the middle upper area of the chest and on the 
posterior chest.  Only a few reddish papular eruptions were 
on the right and left arms, but none on the medial side of 
either arm and not extending below the level of the elbow.  
There was no rash or redness or discoloration below the belt 
or involving the lower extremities.  There was no acne, 
chloracnes, comedones, pustules or superficial cysts.  There 
was no sign of exfoliative dermatitis.  

This physician stated that the percentage involvement of the 
entire body was 36 percent and of the exposed parts of the 
body was 15 percent.  There were no areas where there was 
hypopigmented skin exceeding 6-square inches.  There was no 
obvious scarring or disfigurement.  Color photographs were 
obtained and the Board will not itself offer any additional 
explanation other than saying that these photographs appeared 
to be very accurately characterized in the report of the 
examination completed at this time.

The veteran himself submitted some additional color 
photographs taken at or near the time of this examination and 
these photographs are fairly representative of the 
photographs taken by VA, but could fairly be characterized as 
showing a somewhat increase in severity of the redness of the 
rash throughout the exposed areas.

Finally, the veteran testified before the undersigned at two 
separate hearings in January 2003 and September 2004.  During 
these hearings, the veteran provided a concise history of his 
skin and dermatological problems.  He provided a detailed 
description of the necessary care and treatment of his skin 
both by oral medication and topical applications.  He also 
argued that his skin disorder greatly limited his ability to 
participate in certain activities such as social activities, 
outdoor sports or even yard work.  He also indicated that 
there was a close interrelationship between the skin disorder 
and an underlying anxiety, each of which could aggravate the 
other.

A careful review of the evidence on file leads the Board to 
conclude that the presently assigned 30 percent evaluation 
most nearly approximates the degree of symptomatology 
presented by the veteran's skin disorder at all times during 
the pendency of this appeal.  This is true for both the older 
and now superceded criteria, and the more newly adopted 
criteria.  

Initially, it must be remembered that the veteran was 
historically provided a combined evaluation for what was 
referred to a psychophysiological integumentary reaction.  
After carefully reviewing all of the evidence on file, in 
November 2004, the Board found that the veteran actually 
manifested separate disabilities, both psychiatric and 
dermatological.  There was not a "single disability 
entity."  To the veteran's benefit, the Board granted a 
separate compensable evaluation for mild anxiety associated 
with the veteran's skin condition.  The skin disorder itself, 
however, clearly has presented the greater degree of 
impairment in the veteran's social and industrial 
functioning.

In evaluating the veteran's stand alone skin disability under 
the older and now superceded criteria, a 30 percent 
evaluation was warranted for severe disfigurement of the 
head, face or neck, especially if producing a marked and 
unsightly deformity of the eyelids, lips or auricles.  The 
Board would actually characterize the degree of the veteran's 
disfigurement presented in all VA examinations and all 
photographs taken during the pendency of this appeal as more 
nearly approximating moderate, rather than severe.  In no 
event, however, is the veteran's collective disfigurement 
from his skin disorder fairly characterized as complete or 
exceptionally repugnant sufficient for the next higher 50 
percent evaluation under now superceded Diagnostic Code 7800.  

Under the more general rating for skin disorders at 
superceded Diagnostic Code 7806, the presently assigned 30 
percent evaluation would require constant exudation or 
itching with extensive lesions or marked disfigurement.  
Again, the clinical evidence on file during the pendency of 
this appeal simply does not show that the veteran has 
constant exudation, extensive lesions, or marked 
disfigurement.  Itching is not actually documented as being 
constant, but certainly periodic and chronic in nature.  No 
evidence on file during the pendency of this appeal shows the 
veteran to have ulceration or extensive exfoliation or.  
Again, to the extent that the veteran does have a closely 
associated anxiety, that anxiety has been separately 
evaluated.  

Under the schedular criteria for evaluating skin disabilities 
in effect since August 2002, the veteran's presently assigned 
30 percent evaluation for disfigurement of the head, face or 
neck under Diagnostic Code 7800 requires evidence of visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or a paired set of features or 2 or 
3 characteristics of disfigurement.  The veteran is not shown 
to have visible or palpable tissue loss or gross distortion 
of any features, and he does not have 2 or 3 characteristics 
of disfigurement such as scarring or 6-square inches or more 
of exceptionally affected skin.  This latter question was 
directly answered in the most recent VA examination of March 
2005 where the physician specifically noted that the veteran 
did not have any areas of hypopigmented skin exceeding 6-
square inches.  This is also consistent with the Board's 
actual review of photographs taken by both the VA and the 
veteran.  That is, the veteran does not meet the criteria for 
the currently assigned 30 percent evaluation under the 
current schedular criteria for disfigurement of the hand, 
face or neck.  There is no question that he does not meet the 
criteria for the next higher 50 percent evaluation because he 
does not have visible or palpable tissue loss, gross 
distortion or asymmetry of two features or paired sets of 
features, and does not have four or five characteristics of 
disfigurement.

Under the more general rating criteria for dermatitis, 
eczema, and including the veteran's service-connected skin 
disorder, the currently assigned 30 percent evaluation 
requires 20 to 40 percent involvement of the entire body or 
20 to 40 percent of the exposed areas affected.  The most 
recent examination, which by its terms is extremely 
consistent with findings made during earlier examinations by 
VA in January and June 2001, reveals that the veteran has a 
36 percent involvement of his entire body, and a 15 percent 
involvement of the exposed areas of the body.  This places 
the veteran squarely in the schedular criteria for the 30 
percent presently assigned.  The other criteria for the 
presently assigned 30 percent evaluation is that the veteran 
has need of use for systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more but not constantly.

No evidence on file, other than the veteran's own argument, 
reveals that he has more than 40 percent of his entire body 
or of the exposed areas of the body affected by his skin 
condition.  Neither is it shown that he has constant or near-
constant need for systemic therapy such as corticosteroids or 
other immunosuppressive drugs.

The Board paid careful attention to the oral and topical 
treatments provided to the veteran for treatment of his skin 
disorder during the pendency of this appeal.  Corticosteroids 
are defined as cortisone-like medicines.  Immunosuppressive 
drugs include steroids and cortisone and nucleic acids, among 
others.  Sun block, of course, is not a systemic therapy.  
Tetracycline is an antibiotic against bacterial infections of 
the skin, and is neither a corticosteroid or 
immunosuppressive.  Doxepin is an antidepressant (a 
psychotropic medication), is not a drug principally provided 
for treatment of skin conditions, and is not a corticosteroid 
or immunosuppressive drug.  The veteran's MetroGel is an 
antibiotic against skin bacteria, and is also not a 
corticosteroid or an immunosuppressive.  The veteran was 
noted to use Topicort cream in the past and Topicort cream is 
a synthetic corticosteroid (.05 %), but near the time that 
the veteran initiated his claim for increase, it was 
discovered that this topical steroid actually was causing the 
veteran more problems than relief, and its use was 
discontinued upon medical advice.  Finally, the veteran has 
also more recently noted the use of Elocon which is a topical 
steroid application.  The reference to this application in 
the most recent March 2005 VA examination states that the 
veteran uses an "occasional application of Elocon."  
Although Elocon may constitute a corticosteroid, it is not 
shown that it is used or that it needs to be used on a 
constant or near constant basis sufficient to warrant the 
next higher 60 percent evaluation, and this is especially 
true when the Board considers all of the schedular criteria 
in attempting to assign the evaluation which most closely 
fits with the veteran's presented degree of disability.  This 
physician also clearly reported that the veteran had not used 
any systemic medication by mouth or injectable and that he 
had never used oral steroids or injectable steroids or any 
Chemotherapeutic agent.  

A careful review of all of the evidence on file with respect 
to the objectively presented facts of the veteran's skin 
disorder in comparison with the various schedular evaluations 
available shows that the presently assigned 30 percent 
evaluation most nearly and fairly approximates the degree of 
disability presented by the veteran's skin disease.  As noted 
above, the veteran does not meet many of the criteria, 
whether old or new, necessary for the assignment of the 
presently established 30 percent evaluation.  The veteran is 
shown to have a 36 percent involvement of the entire body 
sufficient for the assignment of the current 30 percent 
evaluation under the schedular criteria now in effect at 
38 C.F.R. § 4.118, Diagnostic Code 7806.  

The Board has carefully considered the veteran's testimony 
provided at two hearings before the undersigned.  The Board 
understands that the veteran believes that his skin disorder 
greatly impairs his quality of life in terms of social 
relationships and his ability to participate in many 
activities.  The veteran's skin disorder, at all times during 
the pendency of this appeal, is certainly not shown to be 
exceptionally repugnant or to even be severe in it's overall 
nature.  The Board understands that the veteran is required 
to closely follow a regimented treatment procedure involving 
medications and applications, but all veterans are expected 
to follow the advice of medical professionals in limiting the 
degree of disability caused by their service-connected 
conditions.  Under all the circumstances presented in this 
case, no higher than the presently assigned 30 percent 
evaluation is warranted, and a preponderance of the evidence 
is against the assignment of any higher schedular evaluation, 
under any potentially applicable criteria or diagnostic code.


ORDER

Entitlement to an evaluation in excess of 30 percent for a 
skin disorder is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


